Name: Commission Regulation (EEC) No 23/86 of 7 January 1986 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  marketing
 Date Published: nan

 8 . 1 . 86 Official Journal of the European Communities No L 5/5 COMMISSION REGULATION (EEC) No 23/86 of 7 January 1986 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice-cream and other foodstuffs HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 262/79 is hereby amended as follows : 1 . In section 2 of Article 4, under (a), the term '8 % ' is replaced by the term '5 % '. 2 . In section 2 of Article 4, under (b), the term ' 16 % ' is replaced by the term ' 10 % '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 298/85 (2) and in particular Article 6 (7) thereof, Whereas section 2 of Article 4 of Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 3376/85 (4), sets a limit to the content by weight of milk fat of the products listed under Formula B ; whereas, in view of the manufacturing requirements in certain Member States , the minimum fat content of the said products should be reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . 1 OJ No L 41 , 16 . 2 . 1979 , p. 1 . ( 4) OJ No L 321 , 30 . 11 . 1985, p . 62 .